Citation Nr: 1102783	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-13 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for peripheral neuropathy as 
secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1970.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The RO has addressed this matter as a claim to reopen a 
previously denied claim.  The record reflects that the Veteran 
was denied entitlement to service connection for peripheral 
neuropathy on a direct and presumptive basis in an unappealed 
rating decision in May 1997.  Since that decision the Veteran has 
been granted service connection for diabetes mellitus.  He now 
claims that service connection is warranted for peripheral 
neuropathy as secondary to his diabetes mellitus.  This is not a 
new theory of entitlement; it is instead a new factual basis for 
the claim.  There has been no final decision on this matter.  See 
38 C.F.R. § 3.104 (2010); Ashford v. Brown, 10 Vet. App. 120, 124 
(1997).  Therefore, the Board will address the claim on a de novo 
basis.


FINDING OF FACT

The Veteran's peripheral neuropathy was caused by his service-
connected type II diabetes mellitus.


CONCLUSION OF LAW

Peripheral neuropathy is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the evidence currently of record is 
sufficient to substantiate his claim.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a)

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural progress 
of the nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  38 
C.F.R. § 3.310(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran is currently entitled to service connection for type 
II diabetes mellitus.  The record documents a diagnosis of 
peripheral neuropathy.  The Veteran asserts that although the 
actual formal diagnosis of diabetes was not documented until 
after his neuropathy, it in fact caused this disability and was 
initially presented concurrently with the neuropathy.  For the 
following reasons and bases, the Board finds that the evidence is 
in equipoise, and grants the claim.

The first indication of any complaints of tingling and numbness 
in the lower extremities occurred in November 1996, when the 
Veteran filed his initial claim for service connection.  A March 
1998 VA health assessment noted that the Veteran had a glucose 
reading of 95 and that he had elevated thyroglucose levels due to 
drinking sugary beverages.

VA treatment records note treatment for peripheral neuropathy, 
with the first diagnosis documented in a March 2007 neurological 
consultation record.  The neurologist provided a diagnosis of 
peripheral neuropathy most likely due to alcohol use which the 
Veteran minimized.  

A May 2007 VA Physician's Consultation notes the Veteran reported 
being diagnosed with diabetes in 2006 and complained of numbness 
and tingling in his feet, treated with gabapentin.  Glucose level 
was 109.  The physician provided diagnoses of undocumented 
diabetes mellitus type two and four extremity peripheral 
neuropathy.  An April 2008 VA treatment record also provides a 
diagnosis of bilateral peripheral neuropathy.  

The record of an April 2008 diabetic foot examination notes that 
the Veteran was seen for complaints that his neurontin medication 
was not helping his neuropathy.  A June 2008 VA treatment record 
notes that the Veteran was present to follow-up for painful 
diabetic neuropathy that was getting worse.  An October 2008 pain 
management record notes complaints of burning and numbness at the 
bottom of his feet that had been ongoing for years.  The 
physician noted a diagnosis of a history of diabetes, alcohol use 
and avascular hip necrosis presenting with long-standing 
peripheral neuropathy.  The physician stated that likely 
causative factors of the Veteran's neuropathy included diabetes 
and a long history of alcohol use.  Subsequent treatment records 
reflect continued treatment for peripheral neuropathy. 

The Veteran was afforded a VA examination in November 2008.  The 
Veteran complained of chronic progressive numbness, tingling, and 
burning in the feet since 1983.  The examiner stated that the 
nerves affected by the Veteran's peripheral neuropathy were the 
large and small nerves of the hands and feet.  The examiner 
stated that the examination showed no definitive evidence of 
diabetic peripheral neuropathy.  Thus, the examiner attributed 
the Veteran's neuropathy symptoms as well as his gait/balance 
abnormalities to his longstanding alcohol abuse and dependence, 
now in reported remission.

A February 2009 pain management clinic note provides an 
assessment of early stage peripheral neuropathy, possibly due to 
multifactoral causes including agent orange exposure, diabetes, 
alcohol use, or idiopathic.  

An October 2010 letter from a physician's assistant at the VA 
pain management clinic states that the Veteran was followed by 
the pain management center for multiple complaints, including 
peripheral neuropathy.  The physician's assistant opined that it 
was at least as likely as not that the Veteran's current 
peripheral neuropathy was a complication of his type II diabetes.

The Veteran was afforded a hearing before the undersigned in 
October 2010.  The Veteran testified that he disagreed with the 
VA examiner's assessment that his peripheral neuropathy was due 
to his alcohol consumption.  He stated that while he drank, 
sometimes heavily, after his discharge from service, he later 
changed his drinking habits sometime around the mid-1990s.  He 
further stated that he last had a drink sometime around 2007.  
The Veteran's wife similarly testified that the Veteran changed 
his drinking habits once he was diagnosed with diabetes.  

In the Board's opinion, the evidence supportive of the Veteran's 
claim is in equipoise with that against the claim.  Although the 
VA examiner provided an opinion against the claim, the Board has 
not found the opinion to be sufficiently probative to outweigh 
the medical evidence discussed above linking the Veteran's 
peripheral neuropathy to his diabetes mellitus, type II.  
Therefore, the Board resolves reasonable doubt in the Veteran's 
favor and concludes that service connection is warranted for 
peripheral neuropathy as secondary to diabetes mellitus.


ORDER

Entitlement to service connection for peripheral neuropathy as 
secondary to service-connected diabetes mellitus, type II is 
granted.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


